Citation Nr: 0517437	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO granted 
service connection for type II diabetes mellitus, and 
assigned an initial 20 percent evaluation.

The Board notes that, in written communications of record, 
the veteran appears to have raised the issues of service 
connection for hypertension, cholesterolemia, degenerative 
arthritis, visual loss, hearing loss, and "bad teeth" as 
secondary to his service connected type II diabetes mellitus.  
It is unclear whether he seeks to establish service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  These issues are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received June 2005, the veteran's spouse 
notified the Board that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since November 2004.  The Board is required to obtain 
these records prior to any further adjudication.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  On remand, the RO 
should associate with the claims folder the veteran's clinic 
records from the Poplar Bluff, Missouri, VA Medical Center 
(VAMC) since October 2004, and all available records from the 
VA outpatient clinic in Paragould, Arkansas.  The RO should 
also obtain all medical and legal documents pertaining to the 
veteran's disability retirement with the Corps of Engineers.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the following records in 
the possession of a federal agency:
a)  all medical and legal documents 
pertaining to the veteran's award of SSA 
disability benefits in November 2004;
b)  clinic records from the Poplar Bluff, 
Missouri, VAMC since October 2004;
c)  all available records from the VA 
outpatient clinic in Paragould, Arkansas; and 
d)  all medical and legal documents 
pertaining to the veteran's disability retirement 
with the Corps of Engineers.

2.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The RO should provide the veteran an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


